SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported) February 3, 2012 SOUTHWESTERN ELECTRIC POWER COMPANY (Exact Name of Registrant as Specified in Its Charter) 1-3146 Delaware 72-0323455 (Commission File Number) (State or Other Jurisdiction of Incorporation) (IRS Employer Identification No.) 1 Riverside Plaza, Columbus, OH (Address of Principal Executive Offices) (Zip Code) 614-716-1000 (Registrant's Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events On February 3, 2012, Southwestern Electric Power Company (the “Company”) issued debt securities pursuant to an Underwriting Agreement with J.P. Morgan Securities LLC, UBS Securities LLC, Wells Fargo Securities, LLC, BNP Paribas Securities Corp., Deutsche Bank Securities Inc., U.S. Bancorp Investments, Inc.(collectively, the “Underwriters”),relating to the offering and sale by the Company of $275,000,000 of its 3.55% Senior Notes Series I, due 2022 (the “Notes”). Item 9.01.Financial Statements and Exhibits (c)Exhibits 1(a) Underwriting Agreement, dated January 31, 2012, between the Company and the Underwriters named in Exhibit 1 thereto, in connection with the sale of the Notes. 4(a) Ninth Supplemental Indenture, dated as of February 1, 2012, between the Company and The Bank of New York Mellon Trust Company, N.A, as Trustee, establishing the terms of the Notes. 4(b) Form of the Notes (included in Exhibit 4(a) hereto). 5(a) Opinion of Thomas G. Berkemeyer regarding the legality of the Notes. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. SOUTHWESTERN ELECTRIC POWER COMPANY By: /s/ Thomas G. Berkemeyer Name: Thomas G. Berkemeyer Title:Assistant Secretary February 3, 2012 EXHIBIT INDEX Exhibit Number Description 1(a) Underwriting Agreement, dated January 31, 2012, between the Company and the Underwriters named in Exhibit 1 thereto, in connection with the sale of the Notes. 4(a) Ninth Supplemental Indenture, dated as of February 1, 2012, between the Company and The Bank of New York Mellon Trust Company, N.A., as Trustee, establishing the terms of the Notes. 4(b) Form of the Notes (included in Exhibit 4(a) hereto). 5(a) Opinion of Thomas G. Berkemeyer regarding the legality of the Notes.
